Citation Nr: 0429653	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from July 1942 to February 
1945.  He died in February 2002.  The appellant is the 
veteran's surviving spouse.

In April 2002, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 
38 U.S.C. § 1310.  A January 2003 rating decision denied the 
appellant's claim, and she appealed. 

The Board remanded the case in September 2003 for the purpose 
of ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  After 
undertaking the additional development requested by the 
Board, including sending the appellant and her representative 
an additional VCAA notice in February 2004, the RO issued a 
supplemental statement of the case (SSOC) in July 2004 which 
confirmed and continued its previous denial of the 
appellant's claim.  

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
representative in September 2003.  Taking into consideration 
the appellant's advanced age, her motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2003).



Other matter

The appellant's original claim also included a claim for 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.  
In letters from the RO dated in June and August 2002, she was 
advised that a decision regarding her DIC claim was being 
deferred pending VA's completion of required rulemaking.  The 
Board notes that the required rulemaking has been completed.  
See 38 C.F.R. §§ 3.22, 20.1106 (2003).  In an order issued 
January 10, 2003, the United States Court of Appeals for the 
Federal Circuit lifted a stay on adjudication of 38 U.S.C.A. 
§ 1318 claims, unless the claim was based on the receipt of 
new and material evidence.  Because the appellant's claim 
does not involve the submission of new and material evidence, 
and in light of the unfavorable decision rendered by the 
Board herein, the RO should now proceed to adjudicate that 
aspect of her claim.

The Board additionally observes that the death claim under 38 
U.S.C. § 1310 which is adjudicated below is not inextricably 
intertwined with the deferred DIC claim under 38 U.S.C. § 
1318 because §§ 1310 and 1318 contemplate different criteria 
for eligibility for entitlement to VA benefits.  Therefore, 
the Board believes that the two issues are not inextricably 
intertwined, cf. Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) and that it may address the issue of entitlement to 
death benefits under the provisions of 38 U.S.C.A. § 1310 at 
this time.


FINDINGS OF FACT

1.  The veteran died in February 2002, at the age of 80, due 
to cardiopulmonary arrest as a consequence of atherosclerotic 
heart disease, ischemic heart disease and atrial 
fibrillation.  Other conditions contributing to the cause of 
the veteran's death were chronic obstructive pulmonary 
disease (COPD), hypertension and Alzheimer's dementia.  No 
autopsy was performed. 

2.  At the time of his death, the veteran was service 
connected for post-traumatic personality disorder and 
residuals of a skull fracture, evaluated as 30 percent 
disabling.  He was also noncompensably rated for the loss of 
part of his skull. 

3.  A preponderance of the medical and other evidence of 
record shows that the veteran's service or a service-
connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, is claiming 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.  
She essentially contends that the veteran's service-connected 
skull fracture residuals led to Alzheimer's dementia, and 
that such dementia eventually caused his death.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the appellant has been informed of the various 
requirements of law pertaining to her appeal in the April 
2003 statement of the case (SOC) and the July 2003 and July 
2004 supplement statements of the case (SSOCs).

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in a letter dated 
April 2002.  This letter advised the appellant of the 
provisions relating to the VCAA, to include advising her that 
she could provide medical evidence showing that the veteran's 
death was related to an injury or disease incurred in 
service.  Specifically, she was advised that she could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated the veteran.  She was also informed that she could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.

Moreover, after the Board's remand, the appellant was sent an 
additional VCAA notice letter in February 2004.  This letter 
clearly outlined the division of responsibilities between the 
appellant and VA in obtaining evidence necessary to 
substantiate the claim.  The appellant was advised that VA 
was responsible for obtaining relevant records from federal 
agencies, including "medical records from the military, from 
VA hospitals (including private facilities where VA 
authorized treatment), [and] from the Social Security 
Administration."  She was also advised that VA would make 
reasonable efforts to obtain records not held by a federal 
agency such as "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  She was also instructed that, to obtain such 
records, she was required to give VA appropriate identifying 
information, so that record requests could be made.  The 
appellant was further informed that it was her responsibility 
to ensure that VA received all requested records not in the 
possession of a federal agency.  Finally, the appellant was 
asked to submit any other evidence she thinks would support 
her claim.

The Board additionally notes that even though the February 
2004 letter requested a response within 60 days, it also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The appellant's claim was readjudicated by the RO in the July 
2004 SSOC, prior to the expiration of the one-year period 
following the February 2004 notification of the appellant of 
the evidence necessary to substantiate her claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided notice of 
the VCAA prior to the initial adjudication of the claim (by 
the January 2003 rating decision).  An additional VCAA notice 
letter was sent to the appellant in February 2004, prior to 
the claim being readjudicated in the July 2004 SSOC.  
Therefore, there is no prejudice to the appellant in 
proceeding to consider the claim on its merits.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of her and of VA in connection with her claim.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the claim has been identified and 
obtained.  The evidence of record includes service medical 
records, private medical records, the reports of various VA 
examinations, and extensive argument from the appellant and 
her representative.  The appellant and her representative 
have identified no additional outstanding evidence.

The Board also observes that the appellant secured the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and was given the opportunity to appear at a personal 
hearing if she so desired.  See 38 C.F.R. § 3.103 (2003).  

In short, for the reasons expressed above, the Board finds 
that the development of the claim has been consistent with 
the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits as to the issues on 
appeal.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis, 
cardiovascular-renal disease, and hypertension, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2003); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2003).

Factual Background

In April 1944, the veteran was involved in an automobile 
accident and suffered a comminuted fracture of the parietal 
bone with moderate depression of the fragments.  A four inch 
long wound to the scalp involving all layers was present and 
the veteran exhibited confusion and mild shock.  There was no 
evidence of increased intracranial pressure and his symptoms 
were reported as those of a mild, post-traumatic state.  The 
veteran returned to duty after 45 days, but still complained 
of headaches and dizziness.  

A marriage certificate shows that the veteran and the 
appellant were married in November 1944.

Service medical records are silent for complaint, treatment, 
findings or diagnosis of a pulmonary or cardiovascular 
disorder (including hypertension).  Memory loss and dementia 
were also not reported.  

A March 1945 VA rating decision granted service connection 
for residuals of an intracranial injury and assigned a 50 
percent rating.

On VA medical examination in July 1945, the veteran 
complained that he experienced dizziness and lightheadedness 
since his head injury and reported that "[i]f I work hard or 
get out in the sun my head feels like it gets thick."  A 
neurological examination was pertinently negative, and no 
signs of psychosis of psychoneurosis were present.  The 
examiner also noted that there was no evidence of social or 
industrial inadaptability.

A VA medical examination conducted in February 1949 reported 
the veteran's complaints of headaches in the right parietal 
region, dizziness, and a throbbing sensation in the head.  
Occasional pain in the right ear and pain in the right 
parietal area when coughing was also noted.  A neurological 
examination was pertinently negative and contained no finding 
of psychosis or psychotic trends.  The veteran exhibited no 
paralysis, weakness in the legs or arms, speech defects, 
memory loss, diplopia or defects in concentration.  No 
fainting spells, drowsiness, incontinence unconscious periods 
or mental deterioration was noted.  A mild amount of social 
and industrial inadaptability was found.  

A March 1949 rating decision recharacterized the veteran's 
disability to post-traumatic personality disorder and 
residuals of a fractured skull (for which a 30 percent 
disability rating was assigned), and loss of part of the 
skull (for which a 10 percent rating was assigned.

A further VA medical examination was conducted in January 
1956.  The veteran again complained of headaches in the right 
parietal region which were occasioned by activities such as 
running, stooping, and rising up.  He also complained of 
dizziness and lightheadedness upon excitement or running.  
The veteran also reported that he no longer suffered from a 
throbbing pain upon coughing or sneezing as he reported in 
the February 1949 examination.  He reported no fits, 
convulsions or amnesia spells and also noted that while he 
still experienced occasional right ear pain, such had 
improved.  No psychotic ideation or deterioration of memory 
was noted.  Some tenderness in the right parietal area 
together with a minimal degree of social and industrial 
inadaptability was found.  

Following the January 1956 VA examination, a May 1956 rating 
decision continued a 30 percent rating for the veteran's 
post-traumatic personality disorder and residuals of a 
fractured skull.  Skull loss was recharacterized as a bony 
defect of the right parietal region (loss of skull not shown) 
and was rated as noncompensably disabling.  These respective 
ratings remained in effect until the veteran's death.

There are no pertinent medical records for the next 34 years.  
In 1990, the veteran suffered a stroke and began what 
subsequent medical records describe as a slow process of 
mental deterioration and memory loss.  The veteran was first 
reported as being confused by Dr. K.E.S. in October 1998, and 
was found to have become increasingly so from that point on.  
A diagnosis of progressive Alzheimer's disease was rendered 
in April 1999.

In an October 1999 examination report by Dr. S.K.B., the 
veteran was reported as having "early" organic brain 
syndrome and possible Alzheimer's disease and dementia.  Dr. 
S.K.B also reported in April 2000 that the veteran was quite 
confused and was progressively getting worse.  He was 
reported as having agitated spells and not able to understand 
anything.  Communication was reported as nearly impossible.  
Dr. R.A.N. also noted increasing confusion, agitation, and 
combativeness with care in October 2000.  After examination 
in September 2000, Dr. P.C. reported that the veteran had 
been suffering from gradual mental deterioration and dementia 
following his stroke, and that he suffered from advanced 
Alzheimer's dementia.

The veteran died in February 2002.  The death certificate 
listed the cause of death as cardiopulmonary arrest as a 
consequence of atherosclerotic heart disease, ischemic heart 
disease, and atrial fibrillation.  Other conditions 
contributing to the cause of the veteran's death were chronic 
obstructive pulmonary disease (COPD), hypertension, and 
Alzheimer's dementia.  No autopsy was performed. 

At the time of the veteran's death, the veteran was service 
connected for post-traumatic personality disorder and 
residuals of a skull fracture, evaluated as 30 percent 
disabling.  He was also noncompensably rated for the loss of 
part of his skull.

The appellant submitted a claim of entitlement to service 
connection for the cause of the veteran's death in April 
2002.  Subsequent to filing her claim, the RO received a 
March 2003 letter from Dr. P.C. in which he opined that the 
veteran's in-service head injury led to progressive dementia 
and Alzheimer's disease.  
Dr. P.C. went on to state that the symptoms associated with 
veteran's Alzheimer's disease progressively worsened until he 
was placed in a nursing home and that "[a]fter admission to 
nursing home, [the veteran] began to drastically deteriorate 
due to lack of nutrition as he was unable to feed himself.  
This directly lead [sic] to his death."  

In June 2003, the RO requested a review and analysis of the 
claim's folder by a VA physician for a determination as to 
whether the veteran's in-service head injury caused 
Alzheimer's disease and eventually led to his demise.  After 
reviewing the claims file, the VA  medical reviewer, Dr. 
W.S., noted that the veteran experienced no residual brain 
damage from his in-service head injury outside of headaches 
and dizziness, and that there was no evidence of cognitive 
memory problems until after the veteran's stroke in 1990.  
Dr. W.S. further noted that the first diagnosis of 
Alzheimer's was not rendered until April 1999.  Because the 
veteran exhibited no signs of organic brain syndrome, 
dementia or Alzheimer's disease until after his 1990 stroke 
(which occurred when the veteran was of advanced age), Dr. 
W.S. determined that it was unlikely that the veteran's 
dementia was caused by his in-service head trauma.  Dr. W.S. 
further opined that if the veteran were going to have post-
traumatic dementia, it would have occurred at a much younger 
age.  

Dr. W.S. went on to point out that Dr. P.C.'s opinion that 
the veteran's head injury led to dementia was completely 
unsupported by the medical evidence of record, especially 
given the fact that there were no signs of memory loss until 
after the veteran's stroke in 1990 (which occurred almost 50 
years after service at a time when the veteran was 70 years 
old).  Dr. W.S. also noted that dementia seldom causes 
malnutrition to such an extent as to lead to premature death 
in a person with cardiac disease, as was Dr. P.C.'s 
conclusion.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In essence, she contends that the veteran's 
in-service head injury caused Alzheimer's disease and 
dementia, and that this eventually led to his death.  The 
appellant does not appear to contend that any of the other 
diseases listed on the veteran's death certificate was 
related to his military service or to his service-connected 
head injury residuals.

In order to establish service connection for the cause of 
death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the instant case, it is uncontroverted that the veteran is 
dead.  Element (1) has obviously been satisfied.

With respect to the second element, the again Board notes 
that while the veteran's death certificate listed 
atherosclerotic heart disease, ischemic heart disease, atrial 
fibrillation, hypertension, and COPD as either primary or 
contributory causes of death, the appellant has not contended 
that any of these conditions began in service or within the 
applicable presumptive period.  Nor is there any medical 
evidence of hypertension or any other cardiac or pulmonary 
disorder in the service medical records or within the one 
year presumptive period after service.   There is also no 
medical opinion which relates any of these problems to the 
veteran's service or to his service-connected head injury 
residuals. Thus, because the appellant has limited her 
argument to claiming that the veteran's in-service head 
injury led to Alzheimer's disease which in turn led to his 
death, the Board will focus its analysis on this contention.

At the time of the veteran's death, service connection was in 
effect for post-traumatic personality disorder and residuals 
of a skull fracture, evaluated as 30 percent disabling.  He 
was also noncompensably rated for the loss of part of his 
skull.  Element (2) is accordingly satisfied to that extent.  
The Board will therefore move on to a discussion of element 
(3), medical nexus between these service-connected 
disabilities and the veteran's death.

With respect to the final element, medical nexus, there is 
conflicting evidence regarding a causal relationship between 
the veteran's in-service head injury and his death.  Dr. P.C. 
determined that the veteran's in-service injury caused the 
onset of dementia and Alzheimer's disease and that such led 
to his death.  Dr. W.S., however, opined that the veteran's 
service-connected 1944 head injury was unrelated to 
Alzheimer's disease and dementia, which were diagnosed over 
fifty years later, and instead found that the dementia 
resulted from the veteran's 1990 stroke.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for the rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

In evaluating questions which are medical in nature, the 
Board must rely on medical evidence of record, in particular 
medical opinion evidence.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions]. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, consistent with Colvin, the 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 
Vet. App. 30 (1993).

After having evaluated all of the evidence of record, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran's in-service head injury 
caused Alzheimer's disease and dementia.  

The only competent medical evidence of record which tends to 
support the appellant's claim is a statement from the 
veteran's private physician, Dr. P.C., dated March 2003.  In 
that statement, Dr. P.C. indicated that the veteran's in-
service head injury resulted in progressive dementia and 
Alzheimer's disease.  He further opined that Alzheimer's 
disease caused the veteran to become unable to feed himself, 
which condition led to lack of nutrition, an overall 
deterioration of health, and eventual death.

The Court has consistently rejected adoption of the 
"treating physician" rule. 
 See White v. West, 11 Vet. App. 8 (1998); Winsett v. West, 
11 Vet. App. 420 (1998).  However, the Court has also made it 
clear that such opinions may not be ignored. See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-3 (1993).

There are several obvious flaws in Dr. P.C.'s opinion.  
Primarily, he failed to account for other factors that may 
have led to the onset of Alzheimer's disease and dementia, 
such as the veteran's age and the stroke he suffered in 1990.  
He also failed to explain why the veteran experienced no 
cognitive dysfunction or memory loss for almost 50 years 
after service.  Indeed, Dr. P.C. himself in a September 2000 
examination report identified the onset of the veteran's 
memory loss as having its genesis with the 1990 stroke, and 
specifically stated that, "[the veteran] has a gradual 
history of memory loss since he had a stroke 10 years ago."  
Moreover, all opinions expressed in Dr. P.C.'s March 2003 
letter were conclusory in nature and contained no underlying 
rationale or analysis.  He also did not have the benefit of 
undertaking a complete review of the claims file.

Unlike Dr. P.C., Dr. W.S. reviewed the entire claims file and 
provided a complete explanation for all opinions expressed.  
Crucially, his analysis included extensive discussion of 
other factors that may have caused the veteran's dementia and 
eventual demise such as his age and the 1990 stroke.  Dr. 
W.S. also called significant attention to the fact that the 
veteran experienced no memory loss or cognitive impairment 
from the time of his head injury in 1944 until his stroke 
almost a half century later.  Based on these facts, Dr. W.S. 
concluded that the veteran's in-service head injury and his 
later diagnosis of dementia and Alzheimer's disease were 
unrelated and that his in-service injury did not cause death.  
He further noted that dementia seldom causes malnutrition to 
such an extent as to cause premature death, as Dr. P.C. 
contended.

The Board further observes that the opinion of the VA 
reviewing physician, 
Dr. W.S., unlike that of Dr. P.C., appears to be congruent 
with the medical evidence of record.  The veteran's 
Alzheimer's disease was diagnosed over a half century after 
service.  Significantly, in October 1999, Dr. S.K.B. 
described the veteran as having "early" organic brain 
syndrome and possible Alzheimer's disease and dementia.  Dr. 
P.C. has not explained how there could be a gap of many 
decades from the in-service injury in 1944 and the onset of 
dementia in the 1990s.  The VA reviewer, on the other hand, 
cogently explained that given such a length of time, such 
relationship was unlikely.

For these reasons, the Board places greater weight of 
probative value on the opinion of Dr. W.S., which concludes 
that the veteran's service-connected residuals of a skull 
fracture did not cause dementia or Alzheimer's disease and 
did not cause death, than it does on the contrary opinion of 
Dr. P.C.

To the extent that the appellant herself has argued that a 
connection exists between the veteran's service-connected 
disabilities and his death, it is now well established that a 
layperson, such as the appellant, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and her opinion is entitled to no weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Accordingly, for reasons expressed immediately above, Hickson 
element (3) has not been met, and the appellant's claim fails 
on that basis.

In summary, a preponderance of the evidence of record does 
not establish that a disease or injury incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
Although there is medical opinion evidence suggesting that 
the veteran's in-service head injury led to the veteran's 
death, such evidence is outweighed by the medical opinion 
referred to above which concludes that no such connection 
exists.

Finally, the Board observes that the veteran was not rated as 
100 percent disabled. Therefore, the provisions of 38 C.F.R. 
§ 3.312(c)(3) are inapplicable.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim.  Service connection for the 
cause of the veteran's death is not warranted and the 
benefits sought on appeal are denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



